Title: To Thomas Jefferson from Thomas G. Watkins, 11 May 1825
From: Watkins, Thomas G.
To: Jefferson, Thomas


                        
                        
                            M’lto.—May 11. 1825
                    I have considered attentively, My Dear Sir, the hystory of your sufferings consequent upon your present indisposition, and deem it most advisable to make you a written memorandum of my views in relation to its nature and treatment—Dysuria, which is the proper denomination of your case, may proceed from various diseased states of any part of the urinary canal or cist—much obscurity hangs over the subject of strictures, inflammations or ulcerations of the Urethra, we know however, without being always able to assign the cause, that such affections may occur at any time from infancy to old age. In your case there wou’d seem to be a chronic state of inflammation or ulceration of the prostatic part of the Urethra or neck of the bladder or perhaps both. I have not thought it proper to enquire whether you may have had in early life any continuance of gonorrhæa, with its sequelæ, which might have predisposed the Urethra to diseased lodgment of any kind at a later period—because it was not deemed material to the course of treatment—and I only advert to it here to satisfy you of this consideration—The increased frequency of your promptings to discharge urine, is rather indicative of inflammation about the neck of the bladder—the occasional sprouting of the current—of some obstruction or stricture—spasmodic & temporary or ulcerative and permanent Under this view I deem it most proper to advise a dose of castor oil, and warm water fomentations about the perineum and adjacent parts, abstinence from all irritating exercises, as riding on horse back &c—& from too irritating or stimulant diet or drink—perhaps it wou’d be best to abstain from all wines for a short time, and return only to the use of Moschat in moderate quantity—observing carefully the effects of use and disuse—shoud this course duly pursued, in a week, produce no amendment—it will be advisable to try in addition half a grain of opium with one grain of calomel every night for a few weeks—but if from a copper taste at the root of the tongue, or any other premonitory symptom in the mouth, a determination of the mercury to that part is to be apprehended—desist a while from its use, but persist in the opium—obviating costiveness if necessary by castor oil, or other convenient gentle laxatives—demulcents, as a cold infusion of slippery elm, or a solution of gum arabic may be used—but no diuretics—If this course does not relieve; the application of Bougies may be indispensable—their too early use while inflammation be too great irritation prevails, sometimes does harm—but they often afford decisive & permanent relief—I have attended a case or two of dysury in the south many years ago, which appear’d to proceed from an eruptive disease at the neck of the bladder—after trying other remedies in vain—the extractum cicutæ (hemlock) happily succeeded—I began with a grain of good fresh extract every night and very cautiously increased the quantity by an additional fourth of a grain every other night or two. if it produces pain, fullness or giddiness of the head, the quantity shou’d be increased no farther untill this effect ceases to be produced; and if necessary—it may be diminished—You have had an eruption—(constitutional) of the instep or ankle I think—this might as naturally determine to the Urethra or bladder, as any other part.I shou’d not discharge my duty if I omitted to suggest, while there is nothing threatening to life in your case—its attendant suffering entitles it to particular attention—The course here advised, therefore, shou’d be under the occasional attention of a Physician, & from account I am happy to reflect that you will have so excellent a resource in professor Dunglison—a Gentleman whose acquaintance I much regret not having had the opportunity to cultivate during my short stayI am with the most profound respet & sincere affection yr friend & ObDn servt
                        Th: G Watkins